      Case 4:20-cv-01953 Document 7 Filed on 07/31/20 in TXSD Page 1 of 1
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                     IN THE UNITED STATES DISTRICT COURT                               August 03, 2020
                     FOR THE SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk

                              HOUSTON DIVISION

JOHN PALMER,                                   §
(SPN #01611679)                                §
            Plaintiff,                         §
                                               §
vs.                                            §    CIVIL ACTION H-20-1953
                                               §
HARRIS COUNTY, et al.,                         §
                                               §
             Defendants.                       §


                                    FINAL JUDGMENT



      For the reasons stated in this court’s Memorandum on Dismissal entered this date, this civil

action is DISMISSED with prejudice.

      This is a FINAL JUDGMENT.
                                                   July 31
             SIGNED at Houston, Texas, on                               , 2020.




                                            VANESSA D. GILMORE
                                            UNITED STATES DISTRICT JUDGE




O:\RAO\VDG\2020\20-1953.a01.wpd
